Labauve, J.
The plaintiff alleges that, on the 19th August, 1859, in Havre, he skipped, and the captain received, on board of said ship, a package, marked T. L. No. 18, containing “watches, music boxes, and articles of jewelry,” of the value of $2,415 17; that the ship failed to deliver said package to the consignee, in New Orleans, according to the bill of lading. He prays that the defendants be decreed to pay, in solido, for the non-delivery of said box, the sum of $2,415 17.
Defendants answered by a general denial; they further answered, that the box was described in the bill of lading as a package of merchandize, to induce defendants to believe that the box contained merchandize of but little value, and to avoid the payment of freight according to its value, etc.
The District court rendered a judgment for $2,415 17 in favor of plaintiff and against defendants, in solido.
The defendants took this appeal.
The following words close the bill of lading: “Dated in Havre, the 19th August, 1859. Contents unknown to. Signed, James Gale. ”
The defendants contend, in argument, that, as the box contained watches, music boxes, and articles of jewelry, the plaintiff was bound to disclose that fact; and, having failed to do, so, the defendants are not responsible.
The rule seems to be settled that the shipper is not bound to disclose the value of the goods, unless asked; but the carrier has the right to inquire and to have a true answer; and, if deceived, he will not bo responsible. If he make no inquiry, and no artifice mislead him, he will be responsible for any loss, whowever great the value of the article. Baldwin v. Collins, 9 Rob. 468.
Nothing shows that the captain made any inquiry ; he took, then, upon himself the •whole responsibility of delivering the articles so shipped, according to liis contract, opto show that he was prevented from doing so by accidental and uncontrollable events. C. C. Art. 2725. The bill of lading and the admissions show clearly that the captain received the box and its contents; and the testimony, which is very long, and which we have carefully examined, has failed to prove, even by presumptions, that he had delivered said box; it was incumbent on defendants to make out a clear case in their defence. They have failed to do so.
Judgment affirmed, with costs.